DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Response to Amendment
	The amendment filed 03/15/2021 has been entered.  Claims 1-20 remain pending.  Claims 9-17 were previously withdrawn.
	The previous rejection of claims 1-8 and 19 under 35 USC 103 as being unpatentable over Morikawa et al. (US 2006/0173131 A1) is withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kocur et al. (US 2009/0264539 A1) in view of Claude (US 2005/0107531 A1).
Regarding claims 1-8 and 19, Kocur et al. disclose block copolymers of PVDF and PVDF-HFP is prepared by living free radical polymerization of a living mid-block of polyacrylate which can be made first and then VDF or VDF and HFP can be polymerized on the ends to produce the BAB block structure [0038].  Kocur et al. is concerned with adhesion to standard surfaces such as stainless steel [0030].
In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a  2113.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Kocur et al. (US 2009/0264539 A1) disclose the acrylate monomers of the compositions are hydrophobic acrylates and are contrasted with hydrophilic acrylates which are those acrylates have polar functional groups, such as carboxylate (-COOH), amine, alcohol, amide, nitro, cyano.  Such groups have significant charge separation outside of the ester group of the acrylate [0040].  Kocur et al. disclose acrylates which contain both an carboxylic acid and ester function [0056].  Therefore, Kocur et al. does not teach or suggest the residual low molecular weight functional chain transfer agent is poly(meth)acrylic acid.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (CN 103450419 A, machine translation provided) teaches adding a fluorine-containing comonomer into the random copolymer serving as a macromolecular chain transfer agent to generate an amphiphilic fluorine-containing block copolymer (Abstract).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767